Exhibit 10.1

 

AMENDMENT TO LICENSE AGREEMENT

 

This Amendment to License Agreement (the “Amendment”) is effective and entered
into as of July 29, 2008 by and between BRACCO INTERNATIONAL BV, a corporation
duly organized and existing under the laws of The Netherlands, having its
registered office at Strawinskylaan 3051, 1077 ZX Amsterdam, (hereinafter
referred to as “BRACCO”) and ACUSPHERE INC., a corporation organized and
existing under the laws of the State of Delaware, U.S.A (hereinafter referred to
as “ACUS”)

 

ACUS and BRACCO may each be alternatively referred to herein individually as a
“Party” or collectively as the “Parties”)

 

WHEREAS, the Parties are parties to that certain License Agreement dated as of
June 1, 2006, (the “Agreement”) pursuant to which ACUS has licensed certain of
BRACCO’s patents; and

 

WHEREAS, the Parties desire to amend the consideration provisions under
Section 3.01 of the Agreement and to add a new provision to Article III.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Amendment, the Parties
hereby agree as follows:

 

ARTICLE I.  DEFINITIONS

 

1.1                                 Definitions. All capitalized terms used and
not defined herein shall have the meanings ascribed to them under the Agreement.

 

ARTICLE II.  AMENDMENT TO CONSIDERATION

 


2.1                                 AMENDMENT.  SECTION 3.01(II) OF THE
AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(ii)                                  non-refundable sum of Euro 100,000.00 (one
hundred thousand) in immediately available funds within five business days after
the acceptance by FDA (US Food and Drug Administration) of NDA (New Drug
Application) filing package relating to the Licensed Product, and 400,000.00
(four hundred thousand) on the first anniversary of such acceptance by FDA (US
Food and Drug Administration) of NDA (New Drug Application) filing package
relating to the Licensed Product;

 

ARTICLE III. AMENDMENT TO CONSIDERATION

 

3.1                                 The following Section will be added to
Article III as Section 3.08 to read as follows:

 

--------------------------------------------------------------------------------


 

3.8                                 Improvements. ACUS hereby grants to BRACCO a
perpetual non-exclusive and royalty-free right and license within the Field (as
defined in the Agreement) to use and exploit any intellectual property
(including, without limitation, trade secrets, know-how, research, studies,
technology, computer software and related documentation and source code) which
ACUS may, starting from the Effective Date (i.e. June 1, 2006), directly or
indirectly, develop that relates to, or to the use or performance of, the
Licensed Patents (the “Improvements”). At this respect, during the term of the
Agreement, ACUS will promptly disclose to BRACCO fully and in writing all
Improvements authored, conceived or reduced to practice by ACUS and all patent
applications filed by ACUS, or on ACUS’ behalf, that relates to, or to the use
or performance of, the Licensed Patents.

 


ARTICLE IV. MISCELLANEOUS


 


4.1EFFECT ON AGREEMENT.  THIS AMENDMENT AMENDS THE AGREEMENT.  THE AGREEMENT
REMAINS IN FULL FORCE AND EFFECT AND REMAINS UNCHANGED EXCEPT AS EXPRESSLY
AMENDED HEREBY.  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF THIS
AMENDMENT AND THE TERMS OF THE AGREEMENT, THE TERMS OF THIS AMENDMENT SHALL
CONTROL.


 


4.2ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, SETS FORTH
ALL THE LICENSES, COVENANTS, PROMISES, AGREEMENTS, WARRANTIES, REPRESENTATIONS,
CONDITIONS, AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, INCLUDING, WITHOUT
LIMITATION, THE EXHIBITS ATTACHED THERETO, IS INTENDED TO DEFINE THE FULL EXTENT
OF THE LEGALLY ENFORCEABLE UNDERTAKINGS OF THE PARTIES HERETO.


 

IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Amendment as of the date first written above.

 

BRACCO INTERNATIONAL BV

 

Acusphere, Inc.

 

 

 

By:

    /s/ Diana Bracco

 

By:

    

/s/ Sherri C. Oberg

 

 

 

 

 

Name:

  Diana Bracco

 

Name:

Sherri C. Oberg

 

 

 

 

 

Title:

Director Bracco Holdings BV

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Date:

July 29, 2008

 

Date:

July 29, 2008

 

2

--------------------------------------------------------------------------------